Citation Nr: 0942516	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  97-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
dysthymia, and depression.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 through 
December 1964 and from August 1965 through August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
PTSD. 

The Board notes that an April 1992 rating decision denied 
service connection for PTSD.  In May 1995, the Veteran sought 
to reopen his claim for service connection for PTSD.  An 
April 1996 rating decision again denied service connection 
for PTSD.  The Veteran appealed to the Board, and in August 
1998 this matter was remanded to the RO for further 
development.  In a September 2002 decision, the Board 
reopened the claim for service connection for PTSD, but then 
denied the substantive service connection claim on the 
merits.  The Veteran filed a timely appeal of the Board's 
decision to the Unites States Court of Appeals for Veterans 
Claims (Court).  In a December 2004 memorandum decision, the 
Court set aside the Board's September 2002 decision and 
remanded the Veteran's claim to the Board.

In its December 2004 decision, the Court specifically found 
that an October 1998 VA examination report was deficient 
because it:  1) did not fully comply with the Board's August 
1998 remand order and did not "frame [its] diagnosis under 
the DSM-IV criteria;" 2) was conclusory in nature and failed 
to provide the rationale for its determination that the 
Veteran did not fulfill the diagnostic criteria for PTSD 
under the DSM-IV criteria; and 3) failed to set forth the 
DSM-IV criteria or state with specificity how the Veteran's 
symptomatology met or failed to meet the DSM-IV criteria for 
PTSD.  Accordingly, the Board again remanded the case in June 
2005 to obtain another VA compensation examination that 
addressed the deficiencies noted by the Court.

In May 2006, the Board issued a new decision that denied the 
Veteran's claim for service connection for PTSD.  This 
decision was also appealed to the Court who, in March 2008, 
issued a Memorandum Decision which set aside the Board's May 
2006 decision and again remanded the case to the Board.  In 
its Memorandum Decision, the Court determined that an August 
2005 VA examination report, which had been obtained in 
compliance with the Court's prior December 2004 decision, did 
not fully comply with the Board's June 2005 remand.  
Specifically, the Court noted that in the August 2005 report, 
the VA examiner:  1) summarily rejected the private opinions 
expressed by Dr. Maldonado in 1990 and 1995 psychiatric 
reports, and in doing so, failed to address the specific 
symptoms expressed in those reports; 2) failed to set forth 
the full provisions of the DSM-IV criteria for PTSD; and 3) 
applied the Veteran's reported symptoms of memories of 
Vietnam and nightmares to the DSM-IV criteria, but failed to 
apply other symptoms set forth in Dr. Maldonado's private 
reports and in the VA treatment records in the claims file.  
The Court further held that, in its May 2006 decision, the 
Board failed to provide adequate reasons and bases in support 
of its finding that the findings expressed in the August 2005 
VA examination report was due greater weight than the private 
opinions expressed by Dr. Maldonado.  The Court also ordered 
that the Veteran be scheduled for a new and contemporaneous 
VA psychiatric examination that fully complied with the 
remainder of the Board's remand instructions and which 
otherwise complied with the law.

Accordingly, in November 2008, this case was remanded again 
for the purpose of scheduling the Veteran for a new VA 
psychiatric examination.  In January 2009, the Veteran was 
afforded a new VA psychiatric examination and the VA 
examiner's report has been incorporated into the claims file.  
This matter now returns to the Board for appellate 
consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In its November 2008 remand, the Board requested that the 
Veteran be scheduled for a new VA psychiatric examination.  
In this regard, the Board directed that the RO:


Schedule the [V]eteran for a current 
examination by a board of psychiatrists 
for clarification of the diagnosis of any 
current psychiatric disability.  In 
conjunction with their examination, the 
examiners must review the claims file, 
including this remand, as well as January 
1990 and 1995 evaluations by Dr. 
Maldonado, and the reports of the August 
1995 and August 2005 VA psychiatric 
examinations.  All indicated tests and 
studies should be accomplished.  The 
examiners' conclusions, and the reasons or 
bases therefore, are to be set forth in 
the examination report.

The examiners should render and opinion as 
to whether the [V]eteran has PTSD.  If 
PTSD is diagnosed, the examiners should 
also indicate whether the psychiatric 
symptomatology is related to the claimed 
stressful events during service.  It is 
imperative that the examiners specifically 
indicate any claimed stressful events as 
reported by the [V]eteran.

The examiners' report must (1) set forth 
the DSM-IV criteria for PTSD, and (2) 
state with specificity how the [V]eteran's 
current and/or previous symptomatology, as 
reported by him and as noted in the 
record, specifically including the private 
psychiatric evaluation reports by Dr. 
Maldonado dated in 1990 and 1995, meets or 
fails to meet the criteria for PTSD.

In a January 2009 VA examination report, the examiner 
concluded that the Veteran  was "without mental condition 
found at this moment" and that "at present moment, he does 
not meet the DSM-IV criteria for any mental condition."  The 
VA examiner does not, however, elaborate with specificity as 
to how the Veteran's current and previous symptomatology, as 
reported by the Veteran and noted in the evidence in the 
claims file, does not meet the DSM-IV criteria for PTSD or 
other psychiatric disorder.  The examiner's report also fails 
to address the findings and diagnoses expressed in the prior 
VA examinations of August 1995, October 1998, and August 
2005; in the private 1990 and 1995 evaluation reports of Dr. 
Maldonado; and in the VA treatment records from 1977 and from 
1990 through 1992 which are all contained in the claims file.  
Also, the Board notes that the VA examination report once 
again does not contain the full provisions of the DSM-IV 
criteria for PTSD.

Under the circumstances, the Veteran should be scheduled for 
a new VA examination with a new VA examiner for the purpose 
of assessing the nature and etiology of the Veteran's current 
psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination, with a new VA 
examiner, to determine the nature and 
etiology of the claimed psychiatric 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  The 
examiner must also be provided a copy of 
the remand instructions set forth herein.

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should specifically indicate any 
claimed stressful events as reported by 
the Veteran.  Based on a review of the 
claims file, medical and service history 
provided by the Veteran, and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis 
corresponding to the claimed psychiatric 
disorder.  The examiner should provide in 
the report the full provisions of the 
DSM-IV criteria relevant to PTSD and/or 
any other psychiatric disorders diagnosed 
by the examiner.  In expressing the 
diagnosis, the examiner should state with 
specificity how the Veteran's current and 
previous symptomatology, as reported by 
the Veteran and noted in the evidence in 
the claims file, meets the DSM-IV 
criteria for the diagnosed psychiatric 
disorder.  The examiner's explanation 
must also take into account and address 
the symptoms, findings, and diagnoses 
expressed in the prior August 1995, 
October 1998, and August 2005 VA 
examinations; in the private 1990 and 
1995 evaluation reports of Dr. Maldonado; 
and in the VA treatment records from 1977 
and from 1990 through 1992 which are all 
contained in the claims file.

If the examiner finds that the Veteran 
does not demonstrate a current 
psychiatric disorder, the examiner should 
provide an explanation as to how the 
Veteran's current and previous 
symptomatology does not meet the DSM-IV 
criteria for PTSD, dysthymia, or 
depression.

If the Veteran is diagnosed with PTSD, 
the examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
PTSD is etiologically related to the 
stressor events reported by the Veteran 
and noted by the examiner in the report.
If the Veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
psychiatric disorder is etiologically 
related to an injury, illness, or disease 
sustained by the Veteran during his 
active duty service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.


2.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, dysthymia, and depression should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



